In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-448 CV

____________________


ENVIRONMENTAL PROCESSING SYSTEMS, L.C., Appellant


V.


RIO CABEZA, L.C., Appellee

 


On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 73,120 




MEMORANDUM OPINION

	Appellant Environmental Processing Systems, L.C. appeals the district court's order 
conditionally granting a writ of mandamus to compel the justice court to proceed with the
forcible detainer action filed by appellee Rio Cabeza, L.C.  After receiving appellee's brief,
in which appellee suggested that this appeal is moot because the forcible detainer action
proceeded to judgment, we questioned our jurisdiction and requested a response from any
party desiring to continue the appeal.  Appellant filed a response in which it concedes that
the forcible detainer action has proceeded to judgment, but argues that the appeal is not moot
because it appealed the order to the County Court at Law.  Because the forcible detainer
action has proceeded to judgment, we dismiss this appeal as moot.  See Bd. of Adjustment of
the City of San Antonio v. Wende, 92 S.W.3d 424, 427 (Tex. 2002) (A case becomes moot
if a controversy ceases to exist.); Camarena v. Tex. Employment Comm'n, 754 S.W.2d 149,
151 (Tex. 1988) (A court should only decide cases in which a live controversy exists at the
time of the decision.).
	APPEAL DISMISSED.



  								 STEVE McKEITHEN
								        Chief Justice

Submitted on July 24, 2008
Opinion Delivered August 14, 2008

Before McKeithen, C.J., Gaultney and Horton, JJ.